EXHIBIT 10.12

REVOLVING NOTE
 


 
$15,000,000.00
June 4, 2010
 



 
FOR VALUE RECEIVED, AEROCENTURY CORP., a Delaware corporation ("Borrower"),
promises to pay to the order of UMPQUA BANK, an Oregon community bank (the
"Lender"), the principal amount of FIFTEEN MILLION AND 00/100 DOLLARS
($15,000,000.00), or such lesser amount as shall equal the then aggregate
outstanding Revolving Loan(s) made under the Revolving Commitment by Lender to
the undersigned under the Loan Agreement referred to below, payable as
hereinafter set forth.  At any time prior to the Maturity Date, Borrower may
borrow, repay and reborrow hereon so long as (i) the total outstanding principal
at any one time does not exceed the principal amount of this Revolving Note and
(ii) Borrower is in compliance with all conditions and requirements as set forth
in the Loan Agreement.  The undersigned promises to pay interest on the
principal amount hereof remaining unpaid from time to time from the date hereof
until the date of payment in full, payable as hereinafter set forth.
 
Reference is made to that certain Loan and Security Agreement dated as of April
28, 2010, among Borrower, Union Bank, N.A., U.S. Bank National Association, as
lender, and California Bank and Trust, as lender (the preceding three parties,
the "Existing Lenders") and Union Bank, N.A., as agent ("Agent"), together with
any other "Lender" thereunder from time to time, and as supplemented by that
certain Commitment and Acceptance Agreement dated concurrently herewith among
Lender and Existing Lenders (as amended, extended, renewed, supplemented or
otherwise modified from time to time, the "Loan Agreement").  Capitalized terms
used and not otherwise defined herein shall have the meanings given those terms
in the Loan Agreement.  This Revolving Note is one of the Revolving Notes
referred to in the Loan Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Loan Agreement
as originally executed or as it may from time to time be supplemented, modified
or amended.  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
 
The principal indebtedness evidenced by this Revolving Note shall be payable as
provided in the Loan Agreement and in any event on the Maturity Date.
 
Interest shall be payable on the outstanding daily unpaid principal amount of
the Revolving Loan(s) from the date(s) thereof until payment in full and shall
accrue and be payable at the rates and on the dates set forth in the Loan
Agreement both before and after default and before and after maturity and
judgment, with interest on overdue amounts to bear interest at the Default Rate
as set forth in the Loan Agreement, to the fullest extent permitted by
Applicable Law.
 
Each payment hereunder shall be made to Agent at Agent's office in immediately
available funds not later than 11:00 a.m. (California time) on the date
specified for payment under the Loan Agreement (which must be a Business
Day).  All payments received after 11:00 a.m. (California time) on any
particular Business Day shall be deemed received on the next succeeding Business
Day.  All payments shall be made in lawful money of the United States of
America.
 
Agent shall use its best efforts to keep a record of payments of principal and
interest received by it with respect to this Revolving Note, and such record
shall be presumptive evidence of the amounts owing under this Revolving Note
absent manifest error.
 
Upon the occurrence and during the continuance of an Event of Default (as
defined under the Loan Agreement), Lender may declare, in its discretion, all
obligations under this Revolving Note immediately due and payable; provided,
upon the occurrence and during the continuance of an Event of Default specified
in Sections 9.1.5, 9.1.6, or 9.1.7 of the Loan Agreement, all obligations under
this Revolving Note shall become immediately due and payable without
declaration, notice or demand by Lender.
 
If any amounts owing under this Revolving Note are not paid when due, Borrower
promises to pay all costs and expenses, including reasonable attorneys' fees
(including the costs of Lender’s in house counsel and legal staff), incurred by
Lender or Agent in the collection or enforcement of this Revolving Note,
including but not limited to those costs set forth in Section 12.2 of the Loan
Agreement.  Borrower and any endorsers of this Revolving Note for the maximum
period of time and the full extent permitted by law (a) waive diligence,
presentment, demand, notice of nonpayment, protest, notice of protest, and
notice of every kind; (b) waive the right to assert the defense of any statute
of limitations to any debt or obligation hereunder; and (c) consent to renewals
and extensions of time for the payment of any amounts due under this Revolving
Note.  If this Revolving Note is signed by more than one party, the term
“Borrower" includes each of the undersigned and any successors in interest
thereof; all of whose liability shall be joint and several.  The receipt of any
check or other item of payment by Lender, at its option, shall not be considered
a payment on account until such check or other item of payment is honored when
presented for payment at the drawee bank.  Lender may delay the credit of such
payment based upon Lender's schedule of funds availability, and interest under
this Revolving Note shall accrue until the funds are deemed collected.  The term
"Lender" includes, without limitation, any holder of this Revolving Note.
 
THIS REVOLVING NOTE SHALL BE DELIVERED TO AND ACCEPTED BY LENDER IN THE STATE OF
CALIFORNIA, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LOCAL LAWS THEREOF, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.
 
To the extent permitted by law, in connection with any action or proceeding,
whether brought in state or federal court, Borrower and Lender hereby expressly,
intentionally and deliberately waive any right it may otherwise have to trial by
jury of any claim, cause of action, action, dispute or controversy between or
among such parties, whether sounding in contract, tort or otherwise, which
arises out of or relates to: (i) this Revolving Note and any of the Loan
Documents and any and all related documents, instruments and agreements, and any
and all extensions, renewals, amendments and replacements of any of the
foregoing, (ii) any negotiations or communications relating to the Revolving
Note and other Loan Documents and any and all related documents, instruments and
agreements, and any and all extensions, renewals, amendments and replacements
thereof, whether or not incorporated into the Revolving Note or other Loan
Documents; or (iii) any alleged agreements, promises, representations or
transactions in connection therewith.
 
This Revolving Note was duly executed as of the date first written above.



 
AEROCENTURY CORP.,
a Delaware corporation
 
By:                                                      
Name:                                                                
Title:                                                      
 
   



 
 
 
 
 





 
 
